MEMORANDUM**
Michael A. Newdow appeals pro se the judgment of the district court dismissing with prejudice his action alleging that the inclusion of clergy-led prayer at a presidential inauguration is unconstitutional in general, and that the prayer offered by Rev. Franklin Graham at the 2001 inauguration of President Bush was unconstitutional in particular. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal, and we may affirm on any proper ground, even if the district court did not reach the issue or relied on different grounds or reasoning. Vestar Dev. II v. General Dynamics Corp., 249 F.3d 958, 960 (9th Cir.2001). We affirm.
Newdow lacks standing to bring this action because he does not allege a sufficiently concrete and specific injury. See Valley Forge Christian College v. Americans United for Separation of Church and State, Inc., 454 U.S. 464, 482-86, 102 S.Ct. 752, 70 L.Ed.2d 700 (1982).
The district court did not abuse its discretion in denying Newdow’s motion to file an amended complaint because amendment would be futile. See Schmier v. U.S.Ct. of Appeals for the Ninth Circuit, 279 F.3d 817, 824 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.